EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1 line 10 amend to: 
contaminant at a third temperature;


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is Rege et al. US Patent 7,713,333 who teaches an adsorbent vessel for a pressure swing adsorption system for purifying a gas stream containing carbon dioxide, the vessel comprising: a bed containing at least two zones of adsorbents, the first zone positioned proximate to a feed end of the bed, the first zone comprising at least one layer having at least one first adsorbent and the second zone positioned such that the gas stream passes over the second zone after passing over the first zone, the second zone comprising at least second and third adsorbents combined as a mixture or a composite. Thus, Rege teaches the claimed limitations of an adsorbent apparatus comprising a layered mixed bed of adsorbent material. 
However, what is different and novel between the instant invention and Rege is that the adsorbent layers are configured to operate at different temperatures. Particularly, the second adsorbent is configured to adsorb the contaminant at the first temperature and selectively desorb the contaminant at third temperature; wherein the second and third temperatures are both higher than the first temperature used for the first layer; wherein the first adsorbent material has a greater adsorption capacity for the at least one contaminant than the second adsorbent material; and the first layer is located within the equilibrium zone and the second layer is located within the mass transfer zone.
Another prior art is Schurer US Publication 2018/0214817 who teaches an adsorbent for a temperature swing adsorption adsorbent comprising a plurality of adsorbent bodies, wherein each adsorbent body contains a porous and adsorptively active first material and a second material which has better thermal conductivity than the first material. The first material is at least partially surrounded by the second material and are permanently bonded. The temperature swing implies different temperatures for absorbing and regeneration, but Schurer is not specific nor suggests the claimed limitation that the Examiner deems novel above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772